Citation Nr: 0335333	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  94-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1980 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in August 1996.  This matter was remanded to the RO in 
December 1997.  

In a decision dated in August 2000, the Board denied the 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2003, the Court reversed the Board's August 
2000 decision on the question of aggravation and remanded the 
matter for the entry of a finding of aggravation and to make 
a determination on the issue of service connection for 
degenerative joint disease of the right hip.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right hip clearly and 
unmistakably preexisted the veteran's entry into active duty 
service.

2.  Degenerative joint disease of the right hip was 
aggravated by the veteran's active duty service.   

4.  The veteran's current degenerative joint disease of the 
right hip is related to the aggravation of his right hip 
condition during his period of active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative joint disease of the right hip have been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
degenerative joint disease of the right hip.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A.  § 1111.  In a recent opinion, VA's 
General Counsel has made it clear that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, 
there must be clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The veteran 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOGCPREC 3-2003 
(July 16, 2003).      

The evidence shows that the veteran gave a history of a 
bruised hip at the time of his entrance examination.  
Clinical examination, however, did not result in the 
reporting of any right hip disorder or abnormality.  
Nevertheless, private medical treatment records dated March 
1962 to May 1974 from Donald M. Gentry, M.D. indicate that 
the veteran was seen for complaints of pain and limp in the 
right hip.  A history was given of an injury on a bicycle the 
previous year.  X-rays showed absorption and roughness of the 
piphysis at the head of the right femur.  The veteran was 
diagnosed with Legg-Perthes disease of the right hip.  This 
condition was treated with casting.  A March 1980 entry 
indicates that the veteran wanted to join the Navy and 
requested a note indicating that his right hip was OK.  X- 
rays revealed flattening of the head of the right femur with 
arthritic changes.  Te Board finds that there is clear and 
unmistakable evidence that right hip arthritis preexisted the 
veteran's entry into service.  The question then becomes 
whether there is clear and unmistakable that the disease or 
injury was not aggravated by the veteran's active duty 
service.  

Service medical records reveal that an x-ray conducted in May 
1985 showed moderate degenerative changes seen on the right 
hip.  At a VA examination dated January 1993, the veteran 
reported that he was informed in 1984 when he had his kidney 
stone that he had degeneration of his right femoral head.  He 
indicated having significant pain since 1988 and it was noted 
that he walked with a limp. The examiner noted that the 
veteran did not take medication for this condition.  X-rays 
of the right hip revealed subtle degenerative changes and 
flattening of the femoral head consistent with suggested 
changes of prior insult, possibly a vascular necrosis with 
compression changes.  No active disease was found in the 
area.  There was no evidence of frank fracture.

At his August 1996 RO hearing, the veteran testified that in 
1962 he saw his private physician, Dr. Gentry, for a bruised 
hip after suffering a bicycle accident.  The veteran was 
fitted with a brace and four years later put in a full body 
cast.  The veteran indicated that he was later diagnosed with 
Legg-Perthes disease.  The veteran suffered another injury to 
his right hip while working for the telephone company, which 
was his job in the National Guard.  The veteran's physician 
suggested he quit that occupation and the veteran left the 
National Guard.  The veteran testified that he had no 
problems with his hip from 1974 to 1980 and enlisted in the 
Navy in May 1980.  The veteran indicated that he started 
having problems with his hip in 1988 or 1989 due to going up 
and down ladders aboard ship.  The veteran testified that he 
was seen by a nurse who told him that arthritis was probably 
setting in or something else and he was given a bottle of 
Motrin.  The nurse informed the veteran that she was not 
going to note the visit in his medical records because it 
might cause problems at reenlistment and there would be a 
good possibility he would be discharged.  The veteran 
indicated that he continued to have hip problems until he 
separated from service in 1992.  The veteran was medically 
discharged in 1992 for reasons other than the right hip and 
saw his private physician for his right hip in approximately 
1993.

In a September 1996 statement, Donald M. Gentry, M.D. 
indicated that he had reviewed the veteran's medical record, 
which dated from when he was a child.  The physician 
indicated that the veteran had Legg-Perthes disease of the 
right hip before he joined the military service, the result 
of which left him with significant degenerative joint disease 
of the hip, which in the physician's opinion was aggravated 
by the activities he did in service.

A VA examination was conducted in June 1998.  Following an 
examination, the VA examiner diagnosed the veteran as having 
Perthes disease of the right hip with degenerative arthritis 
of the right hip.  The examiner indicated that it is 
impossible to entirely say whether the pre-existing disease 
would have manifested arthritic changes.  However, he noted 
that it was very common for a patient who is diagnosed with 
Perthes at a late age of nine years to develop significant 
degenerative arthritis.  As to whether the veteran's 
disability was accelerated by his active duty service, the 
examiner noted that it was impossible to say.  However, he 
opined that it is most likely that the natural process of the 
disease would have resulting in him developing this hip 
problem even at this early age.  The examiner also opined 
that it was more likely that the current hip disease was due 
to the underlying Perthes disease and the natural processes 
of aging as the disease would progress versus being 
aggravated or significantly increased by his service 
activities.  

Although the veteran's service records were not initially 
reviewed by the examiner, they were later furnished to him.  
In a January 2000 statement, the VA examiner reported that he 
had been furnished the veteran's records, however, he 
indicated that he was still of the opinion that the 
degenerative joint disease of the right hip was a natural 
process of aging and was not significantly aggravated by his 
service-related activities.  A September 2000 medical 
statement from Dr. Gentry indicated that it more likely than 
not that the veteran's degenerative joint disease of the 
right hip was aggravated by his military service.  

In the August 2000 decision which was reversed by the Court, 
the Board found that there was an increase in severity of the 
right hip disability during service, but that the June 1998 
VA examiner's opinion was clear and unmistakable evidence 
that the increase was due to the natural progression of the 
disease.  However, citing certain language used by the June 
1998 examiner which it viewed as equivocal, the Court held 
that the evidence in this case as to the natural progress of 
the preexisting condition does not clearly and unmistakably 
show that the increase was due to the natural progress of the 
disease.  The Court directed that a finding of aggravation be 
entered.      

The Court then proceeded to remand the case to the Board for 
consideration of whether there is a nexus between the 
veteran's current right hip disability and the right hip 
disability that was aggravated in service.  While the record 
is lacking in clear medical opinion linking the current 
hearing loss to service, it is significant to note that the 
medical records show continual treatment for the veteran's 
right hip disability since service.  Additionally, private 
medical records from Invision Memorial Hospital from January 
2002 to February 2002 demonstrated that the veteran underwent 
a total hip arthroplasty.  The final diagnosis was advanced 
degenerative joint disease, right hip.  A private medical 
statement from Dr. Gentry indicated that the veteran had 
developed Legg Perthes Disease of the right hip in the spring 
of 1962.  The examiner opined that the veteran has had 
intermittent problems with that hip since that time.  The 
problems had been worsening to the point that he required a 
total hip replacement in February 2002.   

Based on the post-service medical records, including Dr. 
Gentry's medical statements, and with no reason to doubt the 
credibility of the veteran's statements regarding continuity 
of symptomatology after service, the Board finds that the 
veteran's current degenerative joint disease of the right hip 
was chronic in nature following service.  In sum, the Board 
finds that the veteran's current right hip disability was 
incurred in service.  The benefit of the doubt has been 
resolved in his favor.  38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000 (VCAA)  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  

While a review of the record appears to show deficiency in 
complying with the VCAA notice provisions in his claim for 
entitlement to service connection for degenerative joint 
disease of the right hip, there is no prejudice to the 
veteran here as his claim was granted.  The issuance of an 
effective date and assignment of a rating for advanced 
degenerative joint disease of the right hip will be 
determined by the agency of original jurisdiction (RO).  If 
the veteran disagrees with the determinations made by the RO 
as to those matters, he may initiate an appeal by filing s 
timely notice of disagreement and complete the appeal by 
filing a timely substantive appeal. 




ORDER

Entitlement to service connection for degenerative joint 
disease of the right hip is warranted.  The appeal is 
granted.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



